Title: From Alexander Hamilton to James Giles, 9 May 1799
From: Hamilton, Alexander
To: Giles, James


          
            Sir,
            New York May 9. 1799
          
          It would will I think be best for Mr Clarance Mulford to apply to Col: Ogden to procure him for the appointment of Cadet which will favor his future promotion. Perhaps should his pretensions appear to Coll. Ogden at present equal to it, he may now find admission as a Lieutenant.
          with true esteem I am Sir Your obed Servt.
           James Giles
        